EXHIBIT 10.5




AMENDED AND RESTATED

INTELLECTUAL PROPERTY LICENSE AGREEMENT




By & between




Monitor Dynamics, Inc. (“Licensor”)

&

MDI, Inc. (“Licensee”)




This INTELLECTUAL PROPERTY LICENSE AGREEMENT ("Agreement") is dated as of
December __, 2009 (the "Effective Date") between Monitor Dynamics, Inc., a Texas
corporation ("Licensor"), and MDI, Inc, a Delaware corporation ("Licensee").
Licensor and Licensee are sometimes referred to herein individually as, "Party"
and collectively as, the "Parties."




I. RECITALS




WHEREAS, prior to the execution of this Agreement, Licensee was the owner of all
of the issued and outstanding capital stock of Licensor. Licensor was a
newly-formed, wholly-owned subsidiary of Licensee which was organized to
acquire, and has so acquired, the business assets and liabilities previously
held by Licensee, as described in the Contribution Agreement between Licensor
and Licensee of even date herewith;




WHEREAS, prior to the execution of this Agreement, Licensee, and a newly-formed
wholly-owned subsidiary of Licensee (“Merger Sub”), entered into an Agreement
and Plan of Merger (the “Merger Agreement”) with Almana Networks International,
a Delaware corporation (“ANI”), pursuant to which Merger Sub was merged with and
into ANI with ANI being the surviving entity (the “Merger”);




WHEREAS, contemporaneously with the closing of the Merger, Licensee intends to
split-off Licensor, through the sale of all of the outstanding capital stock of
Licensor upon the terms and conditions of a Stock Purchase Agreement (the “Stock
Purchase Agreement”) of even date herewith by and among Licensee and 214
Investments, Inc., a Texas corporation (“Purchaser”);




WHEREAS, the Stock Purchase Agreement contemplates that the Licensor will
license certain intellectual property to Licensee, namely, the Licensed IP (as
defined herein); and




WHEREAS, Licensee desires to obtain the right and license to use the Licensed IP
upon the terms and conditions set forth herein.




 NOW THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto hereby covenant and agree as follows:




I.

DEFINITIONS: Whenever used in this Agreement, the following terms have the
meanings respectively assigned to them in this Section:




(a)  "Affiliate" means a Person who directly or indirectly through one or more
intermediaries, controls, or is controlled by or is under common control with,
the Person specified.




(b)  "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person whether
through the ownership of voting securities, by contract, or otherwise.

(c)  "Person" means an individual, firm, partnership, joint venture,
corporation, bank, trust, unincorporated organization or governmental body.




(d)  "Licensed IP" means the Safenet and Pointguard Software, including the
trademarks, sold, assigned and contributed to the Licensor pursuant to the
Contribution Agreement together with the media, supporting documentation ,
instructions and manuals regarding the use of such Licensed IP.











--------------------------------------------------------------------------------

II. LICENSE GRANT




2.1.

License Grant. From and after the Effective Date, Licensor hereby grants to
Licensee, and Licensee hereby accepts from Licensor, subject to any licenses
previously granted to third parties, a perpetual, irrevocable, world-wide, fully
paid-up, royalty-free license to use the Licensed IP to make, have made, use,
offer for sale, promote, distribute, sell and otherwise commercially exploit the
Licensed IP. Such license includes, without limitation, the right to distribute,
and create derivative works from any copyrighted materials included in Licensed
IP, the right to make, have made, use, offer for sale, promote, distribute, sell
and otherwise commercially exploit any such derivative works and the right to
use any trade secrets and know-how included in Licensed IP.




2.2.

 Copies. Licensee may make such number of copies of the applicable Licensed IP
as is reasonably necessary to accomplish the permitted uses set forth in Section
2.1. All copies shall be subject to the terms and conditions of this Agreement.




2.4.

 Right to Sublicense. Licensee shall be free to grant sublicenses. Any such
sublicense shall be subordinate to and conform to the terms and conditions of
this Agreement, and may include the right for such sublicensee to grant
sublicenses. Any such sublicense shall be subordinate to and conform to the
terms and conditions of this License; shall not include the right for such
sublicensee to grant sublicenses to other persons; and shall not include the
right for such sublicensee to make, sell or distribute products made using the
Licensed IP for such sublicensee's own account or the account of any person
other than Licensee or a majority-owned subsidiary or Affiliate of Licensee. In
addition, Licensee shall require that any such sublicensee implement and
maintain practices and policies sufficient to preserve the confidentiality of
all Licensed IP provided to such sublicensee by Licensee, and Licensee shall be
solely responsible, as between Licensee and Licensor, for any breach of
confidentiality with respect to the Licensed IP by any such sublicensee. Except
as expressly set forth in this provision, Licensee shall not, without the prior
written approval of Licensor, which approval shall not be unreasonably withheld,
delayed, or conditioned, sublicense or transfer in any way any Licensed IP.




2.5.

 Intellectual Property Notices and Markings. Licensee shall accurately produce
and reproduce all Licensor intellectual property notices on all copies Licensee
produces or reproduces of the Licensed IP.




III. OWNERSHIP




3.1.

Licensed IP. Licensee acknowledges and agrees that, as between the Parties and
subject to the rights and licenses granted herein, Licensor is, and at all times
shall remain, the sole and exclusive owner of all right, title and interest,
throughout the world (including all intellectual property and other proprietary
rights), in and to all Licensed IP, and any copies of the Licensed IP, whether
made by or on behalf of Licensor or Licensee.




3.2

Derivative Works. Licensor acknowledges and agrees that, as between the Parties,
any derivative works of Licensed IP created by or on behalf of Licensee are and
shall remain the sole and exclusive property of Licensee.




IV. PROTECTION OF LICENSED TECHNOLOGY




4.1.

Protection of Intellectual Property Rights.




(a)  Licensor and the Licensee shall cooperate to police diligently the Licensed
IP. The Parties shall promptly notify each other in writing of any unauthorized
use, infringement, misappropriation, dilution or other violation of the Licensed
IP of which it becomes aware.




(b)  Licensor shall have the primary right, but not the obligation, to bring and
control any suits against any unauthorized use, infringement, misappropriation,
dilution or other violation of the Licensed IP. Licensee agrees to cooperate
with Licensor in any litigation or other enforcement action that Licensor may
undertake to enforce or protect the Licensed IP and, upon Licensor's request, to
execute, file and deliver all documents and proof necessary for such purpose,
including being named as a Party to such litigation as required by law. Licensee
shall have the right to participate and be represented in any such action, suit
or proceeding by its own counsel and at its own cost and expense. Licensee shall
have no claim of any kind against Licensor based on or arising out of Licensor's
handling of or decisions concerning any such action, suit, proceeding,
settlement, or compromise, and the Licensee hereby irrevocably releases Licensor
from any such claim; provided, however, that Licensor shall not settle,
compromise or voluntarily dispose of any such action, suit or proceeding in a
manner that would materially restrict the rights or benefits of Licensee
pursuant to this agreement without the prior consent of Licensee, which consent





--------------------------------------------------------------------------------

shall not be unreasonably withheld, delayed or conditioned. In the event
Licensor elects not to exercise this right, Licensee, upon prior written
approval from Licensor, may bring such suit, and Licensor agrees to reasonably
cooperate with Licensee, including being named as a party to such suit. If
Licensee elects to bring such suit, it shall be entitled to that portion of any
award based upon the actual damage to its business directly resulting from such
unauthorized use, infringement, misappropriation, dilution or other violation of
the Licensed IP.




(c)  Unless the parties should otherwise agree, each Party shall bear the costs,
fees and expenses incurred by it in complying with the provisions of Section
4.1, including those incurred in bringing or controlling any such suits.




V. REPRESENTATIONS AND WARRANTIES




5.1.

Each Party hereto represents and warrants that (i) it is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, (ii) it has the corporate power and authority to enter into this
Agreement, and the execution, delivery and performance of this Agreement and the
transactions and other documents contemplated hereby have been duly authorized
by all necessary corporate action on the part of Licensor, and (iii) this
Agreement has been duly executed and delivered by the authorized officers of
such Party, and constitutes a legal, valid and binding obligation of the Party,
fully enforceable against such Party in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
similar laws of general applicability relating to or affecting creditors'
rights, and general equity principles.




VI. INDEMNIFICATION




6.1.

No Duty to Indemnify. Licensor shall not under any circumstances, be obligated
to indemnify, defend, or hold Licensee, its Affiliates, or their respective
representatives, officers, directors, stockholders, employees, or agents (the
"Licensee Parties"), harmless from any liability, claims, demands, causes of
action, judgments, damages, or expenses (including reasonable attorneys' and
experts' fees and costs) which the Licensee Parties may incur or become liable
for as a result of Licensee's and its sublicensees' use of the Licensed IP in
accordance with this Agreement.




6.2.

Licensee's Duty to Indemnify. Licensee shall indemnify, defend, and hold
Licensor, its Affiliates, and their respective representatives, officers,
directors, stockholders, employees, and agents (the "Licensor Parties"),
harmless from any and all liability, claims, demands, causes of action,
judgments, damages, and expenses (including reasonable attorneys' and experts'
fees and costs) which the Licensor Parties may incur or become liable for as a
result of claims by any Person to the extent arising from Licensee's and its
sublicensees' use of Licensed IP other than any third party claims covered by
Section 6.1; provided, however, that Licensee shall not be obligated to defend
or hold harmless any Licensor Parties in the event that such claims, demands,
causes of action, judgments, damages and, expenses arose out of willful
misconduct, gross negligence, or bad faith by any Licensor Parties.




VII. LIMITATIONS ON LIABILITY




7.1.

Disclaimer of Consequential and Special Damages. TO THE MAXIMUM EXTENT PERMITTED
BY LAW, NEITHER PARTY, NOR ANY RELATED ENTITY THEREOF, SHALL BE LIABLE UNDER
THIS AGREEMENT TO THE OTHER PARTY, ANY RELATED ENTITY THEREOF, OR ANY OTHER
THIRD PERSON, FOR ANY INDIRECT, INCIDENTAL,CONSEQUENTIAL, SPECIAL, RELIANCE OR
PUNITIVE DAMAGES OR LOST OR IMPUTED PROFITS, LOST DATA OR COST OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE AND STRICT PRODUCT LIABILITY) INDEMNITY OR CONTRIBUTION,
AND IRRESPECTIVE OF WHETHER A PARTY OR ANY RELATED ENTITY HAS BEEN ADVISED OF
THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.




VIII. MISCELLANEOUS




8.1.

Notices. All notices, requests and other communications to any Party hereunder
shall be in writing (including facsimile transmission) and shall be given (i) by
personal delivery to the appropriate address as set forth below (or at such
other address for the Party as shall have been previously specified in writing
to the other Party), (ii) by reliable overnight courier service (with
confirmation) to the appropriate address as set forth below (or at such other
address for the Party as shall have been previously specified in writing to the
other Party), or (iii) by facsimile transmission (with confirmation) to the
appropriate facsimile number set forth below (or at such other facsimile





--------------------------------------------------------------------------------

number for the Party as shall have been previously specified in writing to the
other Party) with follow-up copy by reliable overnight courier service the next
Business Day:




if to Licensor, to:




Monitor Dynamics, Inc.

12500 Network Blvd., Suite 306

San Antonio, Texas 78249

Facsimile No.: 210-579-1554

Attention:  General Counsel




and




if to Licensee, to:




MDI, Inc.

835 Proton
San Antonio, TX 78258

Facsimile No.:

Attention: President




All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. (local
time, place of receipt) and such day is a Business Day in the place of receipt.
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.




8.2.

Amendments and Waivers. This Agreement may not be modified or amended except by
an instrument or instruments in writing signed by an authorized officer of each
Party. Except as otherwise provided in this Agreement, any failure of any of the
Parties to comply with any obligation, covenant, agreement or condition herein
may be waived by the Party entitled to benefits thereof only by a written
instrument signed by an authorized officer of the Party granting such waiver,
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.




8.3.

Headings. The article, section, paragraph and other headings contained in this
Agreement are inserted for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement.




8.4.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.




8.5.

Entire Agreement. This Agreement, the Stock Purchase Agreement and the other
ancillary agreements constitute the entire agreement between the Parties hereto
with respect to the subject matter hereof, and supersede and cancel all prior
agreements, negotiations, correspondence, undertakings, understandings and
communications of the Parties, oral and written, with respect to the subject
matter hereof.




8.6.

Governing Law and Jurisdiction.  This Agreement is governed by and will be
construed and enforced in accordance with the laws of the State of Texas
regardless of the jurisdiction in which litigation relating to the subject
matter hereof is initiated or continued.  In the event any action is brought
based on this Agreement the venue for any such action will be any court of
competent jurisdiction of the State of Texas located in Bexar, County, Texas.




8.7.

Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.




8.8.

Assignment. This Agreement may not be assigned by any Party hereto without the
written consent of the other Party; provided, however, that each Party may
assign this Agreement to a purchaser of substantially all of the Party's shares
or assets or to that Party's parent, controlled subsidiary or controlled
affiliate, provided that such purchaser agrees to be bound by all of the terms
and conditions of this Agreement. No assignment shall relieve either Party of
any of its rights and obligations hereunder.








--------------------------------------------------------------------------------

8.9.

Fees and Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, each Party shall bear its own fees and expenses
incurred in connection with the transactions contemplated by this Agreement.




8.10.

Binding Nature; Third-Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the Parties hereto and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any other Person or Persons any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.




8.11.

Severability. This Agreement shall be deemed severable; the invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of this Agreement or of any other term hereof, which
shall remain in full force and effect, for so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, each Party agrees that such restriction may be enforced to
the maximum extent permitted by law, and each Party hereby consents and agrees
that such scope may be judicially modified accordingly in any proceeding brought
to enforce such restriction.




8.12.

Specific Performance. The Parties hereto agree that irreparable damage would
occur in the event that any provision of this Agreement was not performed in
accordance with the terms hereof and that the Parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or equity.




8.13.

Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement.




8.14.

Interpretation.  Any reference to any federal, state, local or non-U.S. statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires.




8.15

Legal Fees and Costs.  In the event suit is instituted for breach or default of
any of the conditions of this Agreement, then and in that event, the party
prevailing in any action, in law or equity, will be entitled to reasonable
attorneys' fees and court costs.




IN WITNESS WHEREOF , the Parties hereto have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.




[signature page follows]











--------------------------------------------------------------------------------

LICENSOR




MONITOR DYNAMICS, INC.










/s/ Robert A. Schorr______________________

By:  Robert A. Schorr

Its: Officer




LICENSEE




MDI, INC.







/s/ John Linton________________________

By:  John Linton

Its:  President






